Citation Nr: 1640444	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1975 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in April 2013, whereupon it was remanded back to the RO via the Appeals Management Center (AMC) in Washington, D.C. After issuing a March 2016 supplemental statement of the case in which the denial of the Veteran's claim was continued, the AMC returned the case to the Board for its adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as the claims on appeal, further development of the record is necessary.  Specifically, the claims file must be returned to the examiner who provided the March 2016 opinion in order to clarify the examiner's opinion regarding the etiology of the acquired psychiatric disorder. 

Pursuant to the Board's April 2013 remand, the AMC was directed to schedule the Veteran for a VA examination with the purpose of determining whether the PTSD diagnosis was appropriate and then providing an opinion as to the nature and etiology of any psychiatric disorder diagnosed.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

The Veteran was scheduled for a VA examination with a psychologist in March 2016.  During the examination, the Veteran reported that she experienced prolonged sexual abuse by her stepfather from about 5 years old until 15 years old, which the examiner noted was corroborated by other reports in the claims file.  The Veteran also detailed military sexual trauma that occurred while in service.  In addition, she discussed how she had experienced domestic violence and sexual assault from her ex-spouses in her prior marriages.  As for her mental health history, she recounted her suicide attempt by overdose at the age of 15 as well as her history of mental health treatment on an outpatient basis at a local community clinic.  

The examiner's review of the claims file revealed several mental health diagnoses, including depressive disorder, PTSD, anxiety, personality disorder, alcohol abuse, and cannabis dependence, and treatment for the same. After a diagnostic examination, and in light of the review of the claims file, the examiner denied the PTSD diagnosis, finding that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and that instead, the Veteran's acquired psychiatric disorder was more properly characterized as an other specified trauma/stressor-related disorder.  In support thereof, the examiner reviewed each of the criterion listed as PTSD diagnostic criteria, and found that the Veteran only met criterion A through E. The examiner also noted the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, obsessional rituals which interfere with routine activities, irritability, and distractibility.  Furthermore, the examiner stated that the diagnostic testing produced questionable results due to the Veteran's overreporting of symptoms.

Although the examiner found that the Veteran's symptoms did not match the criteria for a PTSD diagnosis, they nevertheless applied the diagnostic criteria to each of the three stressors identified by the Veteran.  With regards to the military sexual trauma stressor, the examiner found that it was adequate to support the PTSD diagnosis, but ultimately concluded there were insufficient markers in the Veteran's service treatment records to substantiate the stressor.  As for the second stressor, sexual abuse by her stepfather, the examiner found that it was adequate to support the PTSD diagnosis and that markers such as the Veteran's attempt to run away as a teenager, her substance abuse, and her suicide attempt all supported a finding that the Veteran's PTSD stemmed from the stepfather's sexual abuse.  Finally, the examiner considered the domestic violence and sexual assault reported by the Veteran to have occurred when she was married, and found that the Veteran's prolonged substance abuse and ongoing participation in psychological treatment while she was married supported a determination that the domestic abuse contributed to the acquired psychiatric disorder. 

Rather than offer an opinion as to the etiology of the psychiatric disorder, the examiner merely stated that it would require speculation to differentiate to what extent symptoms associated with the mental condition reflected the Veteran's prolonged child sexual abuse experience versus the alleged military sexual trauma.  This statement does not satisfy the remand directives laid out by the Board in its April 2013 remand, as the examiner did not offer any probable etiology for the acquired psychiatric disorder and did not provide an explanation as to why any such opinion regarding the etiology of the acquired psychiatric disorder would be speculative.  In addition, it is not clear exactly why the PTSD diagnosis was denied.  The Board cannot make a determination as to the Veteran's claim without an opinion regarding the nature and etiology of the acquired psychiatric disorder that has a clear rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the case must be remanded in order to obtain an addendum opinion that is responsive to the Board's April 2013 remand directives.  Stegall, 11 Vet. App. at 268. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to the VA psychologist who issued the opinion in the March 2016 VA examination, or, if he is not available, to another qualified VA psychologist, for the purpose of providing an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

The examiner is asked to first provide an explanation as to why the PTSD diagnosis was rejected in favor of the nonspecific trauma/stressor-related disorder that was diagnosed in the March 2016 examination.  Regardless of whether the PTSD diagnosis is upheld, the examiner must identify what stressors if any form the basis of the diagnosis given.  Finally, for every psychiatric disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After completing the above action the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




